IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUITUnited States Court of Appeals
                                                                            Fifth Circuit
                                                                         F I L E D
                                       No. 06-30457                    September 12, 2007

                                                                     Charles R. Fulbruge III
                                                                             Clerk
KENNETH DALE HOWE; GWENDOLYN SUE HOWE

                                                  Plaintiff - Appellant
v.

JOHN E HUGHES; WARD TWO CEMETERY ASSOCIATION; POLICE
JURY OF MOREHOUSE PARISH

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:05-CV-143


Before HIGGINBOTHAM, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
       After reviewing the record in this case and considering the briefs of the
parties and arguments of counsel, we affirm the District Court’s Judgment
essentially for the reasons stated in the Magistrate Judge’s Report and
Recommendation of July 13, 2005 and March 28, 2006.
       Gwendolyn Howe alleges that John Hughes accused her of “discrepancies”
in cemetery board finances and of “hiring” her husband. Further, she claims


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-30457

Hughes stated that he would bring the matter to the attention of the district
attorney. Ms. Howe claims that these statements, made in regards to her
termination of employment, violated her constitutionally protected liberty
interest in her reputation and the right to clear her name. These state and
federal due process claims fail, however, because, at the very least, she admitted
to the truth of Hughes’s statements; there were financial discrepancies and she
did hire her husband, even if only on a volunteer basis. Codd v. Velger, 429 U.S.
624, 627-28 (1977); Rosenstein v. Dallas, 876 F.2d 392, 395-96 (5th Cir. 1989).
Her argument that Louisiana state due process law, as it relates to this claim,
is broader than federal law is unavailing. State v. Smith, 614 So.2d 778, 780
(La. Ct. App. 1993).
      Ms. Howe’s state law defamation claim also fails because she admitted to
the truth of Hughes’s statement. Further, the public statement made by Hughes
does not imply that Ms. Howe’s actions were criminal. The statement merely
suggests that Hughes believed the matter warranted further investigation by the
district attorney to determine whether Ms. Howe’s actions were criminal.
Therefore, Ms. Howe’s admissions need not admit to criminal conduct to admit
to the truth of Hughes’s statements. Based on her admissions and without a
presumption of defamation, Ms. Howe is unable to support her claim.
      Lastly, the district court did not abuse its discretion by declining to
exercise supplemental jurisdiction over Kenneth Howe’s state law defamation
claim. That claim is not part of the same case or controversy as Ms. Howe’s
underlying federal claim.
      AFFIRMED.




                                        2